UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6518


ALVIN LEE GREGORY,

                Petitioner - Appellant,

          v.

MICHAEL V. COLEMAN, Acting Warden, Mount Olive Correctional
Complex,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, Senior
District Judge. (5:02-cv-00472)


Submitted:   July 22, 2010                 Decided:   August 2, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin  Lee   Gregory,    Appellant   Pro    Se.     Charles   Patrick
Houdyschell,   Jr.,   WEST   VIRGINIA    DIVISION   OF   CORRECTIONS,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Alvin Lee Gregory, a state prisoner, seeks to appeal

the   district         court’s      order    denying      relief    on    his     motions    to

vacate     judgment         and     file     objections. ∗          The    order     is     not

appealable        unless        a    circuit       justice     or        judge     issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).                 A

certificate          of     appealability          will      not     issue       absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief     on    the      merits,    a   prisoner      satisfies      this       standard    by

demonstrating          that       reasonable       jurists    would       find     that     the

district        court’s     assessment        of   the     constitutional         claims     is

debatable       or     wrong.        Slack    v.    McDaniel,       529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at    484-85.          We   have     independently         reviewed       the    record     and

conclude        that      Gregory     has    not    made     the    requisite       showing.


       ∗
       Gregory sought to                 challenge the district court’s prior
orders (1) construing his                28 U.S.C.A. § 2241 (West 2006 & Supp.
2010) petition as a 28                    U.S.C. § 2254 (2006) petition and
dismissing it as untimely,               and (2) denying reconsideration.



                                               2
Accordingly, we deny a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3